Weltner, Justice.
James Houston shot and killed Eleanor Woods with a handgun. He appeals his conviction of murder and his sentence to life imprisonment.1
1. Houston contends that the evidence was insufficient to find him guilty of murder beyond a reasonable doubt. It is undisputed that Houston shot Woods, but he claims it was in self-defense, after seeing her with a gun. The victim was shot in the back of the head. No other gun was found at the crime scene. There was evidence that Houston shot the victim out of anger or jealousy. A rational trier of fact could have found, based on the evidence, that Houston was guilty of murder, Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), and this ground is without merit.
2. Houston also contends that the trial court erred in refusing to charge the provisions of OCGA § 24-3-53, which provides: “[a]ll admissions shall be scanned with care, and confessions of guilt shall be received with great caution. A confession alone, uncorroborated by any other evidence, shall not justify a conviction.”
Houston’s statement, while an admission, was not a confession to the crime of murder, inasmuch as he contended that the killing was justified. The court’s charge, taken as a whole, informed the jury that this statement should be examined closely for voluntariness.
Additionally, we have noted previously the perils inherent in the use of the term “confession,” Golden v. State, 250 Ga. 428, 429 (297 SE2d 479) (1982), Johnson v. State, 242 Ga. 822, 825 (251 SE2d 563) (1979), in cases such as this. It was not error to fail to charge the language of the Code section, and this enumeration is without merit.

Judgment affirmed.


All the Justices concur.


 The crime was committed on July 11,1983. Houston was convicted on March 23, 1984. He filed a motion for new trial on April 20, 1984, and amended the motion on September 5, 1984. The motion was denied on September 20, 1984. He filed a notice of appeal on October 17, 1984. The transcript was filed July 27, 1984, and the appeal was docketed in this court on November 7, 1984. The case was submitted on December 21, 1984.